EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dale Skalla on 4 February 2022.

The application has been amended as follows:
	In the amendment to the “Seed Deposit Details” of page 12 as amended in the Response filed 7 December 2021 (page 3); at line 3, after “deposited”, -- and accepted -- has been inserted.



	Claim 8. (Amended) A hybrid Helianthus seed produced by the method of claim 7, wherein the female parent is the interspecific Helianthus plant designated SUO22=SUL1.

	Claim 9. (Amended) A method of producing a hybrid Helianthus plant or its parts, [produced by] said method comprising growing [the] a hybrid seed [of claim 8] produced by the method of claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663